Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including amendments thereto) with respect to the shares of Ordinary Shares, par value of NIS 0.01, of Alcobra Ltd. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:February 2, 2017 BROSH CAPITAL L.P. By: Brosh Funds Management Ltd. Its General Partner By: /s/ Amir Efrati Name: Amir Efrati Title: Authorized Signatory EXODUS CAPITAL L.P. By: Exodus Management Israel Ltd. Its General Partner By: /s/ Amir Efrati Name: Amir Efrati Title: Authorized Signatory BROSH FUNDS MANAGEMENT LTD. By: /s/ Amir Efrati Name: Amir Efrati Title: Authorized Signatory EXODUS MANAGEMENT ISRAEL LTD. By: /s/ Amir Efrati Name: Amir Efrati Title: Authorized Signatory /s/ Amir Efrati Amir Efrati
